DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Status of Claims
3.	Claims 1-21 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
The receipt of Drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwata (US PG. Pub. 2003/0072031 A1).
	
Referring to Claim 1, Kuwata teaches a printing apparatus (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System) comprising:
a display (See Kuwata, Fig. 10, System Properties Display Screen) configured to display information (See Kuwata, Sect. [0046] lines 4-9 and Sect. [0048], FIG. 10 shows the "Setup" tab of the current GL-1010 printer driver and the new Proof Buddy job type.), and 
one or more controllers (See Kuwata, Fig. 2, SC-3 Controller) configured to:
cause the display to display a screen for identifying a user who uses the printing apparatus and on which a plurality of selection objects corresponding to (See Kuwata, Figs. 12, 13 and 16, User Identification Display, Sect. [0049], There are three types of users, Administrator, Registered User, and Non-Registered User.  Registered Users and Administrators are required to enter a valid user ID and password/PIN (Personal ID Number).  If the user enters an invalid User ID, PIN or leaves the fields blank, the user will be prompted to create a "Proof Buddy" Account.  The user would then create an account by entering a username, password, account description and a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.  If the information is valid, a "Proof Buddy" account is created and the user enters the proofing system.  If the user clicks on the "Cancel" button, the user will enter the proofing system as a Non-Registered User. FIG. 12 is an example of the Login Screen and FIG. 13 is an example of a "Create Your Proof Buddy Account" screen.); and 
receive designation of one icon image from a plurality of icon image candidates, the designated icon image being used for one of the plurality of selection objects (See Kuwata, Fig. 16a, Sect. [0055], The Administrator shall perform user management by clicking on the User Management toolbar button.  After the User Management button has been clicked, a web screen similar to FIG. 16a shall be displayed to let the Administrator manage the user profiles.).

Referring to Claim 2, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the controllers are further configured to cause the display to display another screen for presenting the plurality of icon image candidates (See Kuwata, Figs. 14-15, Sect. [0050], After a user has successfully logged into the proofing system, a system Documents Explorer view web page (as shown in FIG. 15) will be displayed, with a menu, toolbar and buttons of the available functions (FIG. 14).  Some buttons may be disabled or hidden, depending on the user's login type.).

	Referring to Claim 3, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the screen is a first screen, and wherein the controllers are further configured to cause the display to display a second screen related to one user of the plurality of users and including at least identification information about an icon image used for a selection object corresponding to the one user (See Kuwata, Figs. 15 and 17a-17b, Sect. [0056], The administrator uses the "New User" button to crate a new user profile.  After clicking on the "new User" button, a user profile web page (FIG. 17b) is displayed to let the Administrator create a new user profile.  The administrator enters User ID and PIN.  After the Administrator clicks on the "Add" button, a new user profile is created in the user database of the proofing system.  A private folder with the same name as the user name is automatically created for the user.  After the new user is added, the proofing system will automatically update the User Profile Display (FIG. 15).).

Referring to Claim 4, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen includes information about a user name corresponding to the one user (See Kuwata, Figs. 12-13, Username, Sect. [0049] lines 7-11, The user can create an account by entering a username, password, account description and a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 5, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen includes information about a password corresponding to the one user (See Kuwata, Figs. 12-13, Password, Sect. [0049] lines 7-11, The user can create an account by entering a username, password, account description and a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 6, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen includes information about a card ID corresponding to the one user (See Kuwata, Sect. [0052], A "Registered" user shall be allowed access to an assigned Private folder as well as the Public and DEPARTMENT folders.  This Private folder is created when the user registers or when the Administrator creates the user account.  Registered users can manage and print image files in Public and assigned private folders.  Registered Users can print image files from the DEPARTMENT folder, but cannot add, delete or change files in the DEPARTMENT folder.  Registered users can edit and change their own user profile information, e.g. login PIN (Personal Identification Number).

	Referring to Claim 7, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen includes information about a mail address corresponding to the one user (See Kuwata, Figs. 17a-b, e-mail address, Sect. [0049] lines 7-11, The user can create an account by entering a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 8, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen includes information about a folder corresponding to the one user (See Kuwata, Fig. 16, Read Access Folders, Sect. [0053], The Administrator can access and manage all folders and files within the proofing system.  The Administrator is responsible for managing storage by moving, deleting files and change storage path if required.  The Administrator can also add users, delete users and edit Registered user profiles.  When a user logs in as the Administrator, extra tabs and buttons are enabled on the web browser to allow the Administrator to manage users and storage.).

	Referring to Claim 9, Kuwata teaches the printing apparatus according to claim 3 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the second screen is a screen to which transition from a third screen is executable, and the third screen is a screen for selecting one selection object to be edited from the plurality of selection objects (See Kuwata, Sect. [0058], The Administrator shall modify users information by clicking on the "Edit" button of the User Management web page (FIG. 17a).  A web page similar to FIG. 17b will be used by the Administrator to change user's information.  Registered users can modify their own profiles by clicking on a button or a tab on proofing system Exploring web page.  A registered user shall not be allowed to change his user ID.  After the user has updated his profile, the proofing system will automatically update the User Profile Display (FIG. 15).).
	Referring to Claim 10, Kuwata teaches the printing apparatus according to claim 7 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the third screen includes a registration button (See Kuwata, Figs. 17a-b, Sect. [0058] lines 5-6,
Registered users can modify their own profiles by clicking on a button or a tab 
on proofing system Exploring web page.).
	
Referring to Claim 11, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the printing apparatus includes at least one of a copy function, a scan function and a print function (See Kuwata, Fig. 18, Thumbnail View, Sect. [0067], "Thumbnail View" is the default file view of Proof Buddy System.  In this view the proofing system displays each image file in a small thumbnail size with a file name or page number identification and a check box.  Users may use the check box to mark the selection.  A single or multiple selections can be checked for file operations, e.g. move, copy, delete, print, etc.).

	Referring to Claim 12, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein a login process for the one user is performed based on selection of the selection object corresponding to the one user (See Kuwata, Figs. 11-12, Login Screen, Sect. [0046] lines 16-22, Referring to FIG. 11, when the user selects the folder DEPARTMENT or Private, the following dialog pops up to prompt the user for the Username/LoginID and password.  After the user clicks OK, the username and password will be verified with the proofing system.  If the username and/or password are not valid, the user will be prompted to re-enter the information.).

	Referring to Claim 13, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein an operation screen customized for the one user is displayed on the display selection of the selection object corresponding to the one user (See Kuwata, Fig. 17d, Sect. [0062], The user creates a new folder by using the folder structure display (FIG. 17d) and highlighting a folder.  The New Folder menu is then selected to create a new sub-folder under the current selected folder.  The proofing system prompts the user (FIG. 17f) for the name of the new folder.  After the new folder is created, the proofing system will automatically update the folder structure display to reflect the additional folder.).

	Referring to Claim 14, Kuwata teaches the printing apparatus according to claim 1 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein information about a web page for presenting the plurality of icon image candidates is output to an external apparatus (See, Kuwata, Sect. [0047], A user can scan hardcopy documents into the proofing system repository by selecting a "Scan" and "Send destination." From the front panel, the user shall be presented with an optional proofing system as a scan destination.  For a non-registered user, the default Public folder of the proofing system is shown.  For registered users, the default Public folder and private folder are shown.  For Administrator users, the DEPARTMENT folder is shown in addition to the default Public and private folders.  The user selects a folder and proceeds to scan.  The user can change any scan job parameters as needed.  A document that contains scan pages is automatically created by the proofing system.  The name of the document generated by the proofing system is displayed on the front panel.  Upon completion of the scan job, the user can use a web browser to access the proofing system to manage or edit the scanned files.  An Administrator user can also select the DEPARTMENT folder to scan hardcopy to the proofing system repository.).

Referring to Claim 15, Kuwata teaches the printing apparatus according to claim 12 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the web page includes information about a user name corresponding to the one user (See Kuwata, Figs. 12-13,Username, Sect. [0049] lines 7-11, The user can create an account by entering a username, password, account description and a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 16, Kuwata teaches the printing apparatus according to claim 13 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the web page includes information about a password corresponding to the one user (See Kuwata, Figs. 12-13, Password, Sect. [0049] lines 7-11, The user can create an account by entering a username, password, account description and a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 17, Kuwata teaches the printing apparatus according to claim 13 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the web page includes information about a card ID corresponding to the one user (See Kuwata, Sect. [0052], A "Registered" user shall be allowed access to an assigned Private folder as well as the Public and DEPARTMENT folders.  This Private folder is created when the user registers or when the Administrator creates the user account.  Registered users can manage and print image files in Public and assigned private folders.  Registered Users can print image files from the DEPARTMENT folder, but cannot add, delete or change files in the DEPARTMENT folder.  Registered users can edit and change their own user profile information, e.g. login PIN (Personal Identification Number).).

	Referring to Claim 18, Kuwata teaches the printing apparatus according to claim 13 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the web page includes information about a mail address corresponding to the one user (See Kuwata, Figs. 17a-b, e-mail address, Sect. [0049] lines 7-11, The user can create an account by entering a valid e-mail address.  When the required information is completed, the user can click on the "OK" button to create a new account.).

	Referring to Claim 19, Kuwata teaches the printing apparatus according to claim 13 (See Kuwata, Fig. 1, Sect. [0041]-[0042], Print System), wherein the web page includes information about a folder corresponding to the one user (See Kuwata, Fig. 16, Read Access Folders, Sect. [0053], The Administrator can access and manage all folders and files within the proofing system.  The Administrator is responsible for managing storage by moving, deleting files and change storage path if required.  The Administrator can also add users, delete users and edit Registered user profiles.  When a user logs in as the Administrator, extra tabs and buttons are enabled on the web browser to allow the Administrator to manage users and storage.).

Referring to Claim 20, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 21, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 21 is rejected for the same reasons discussed in the rejection of claim 1.

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitada et al. (US PG. Pub. 2007/0223031 A1) discloses an apparatus and method relating to routing of document processing jobs to backend processing devices.  In particular, the disclosure relates to techniques enabling bi-directional status and control between an image capture device which transmits a document processing job and a backend device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677